Case: 11-10079     Document: 00511615952         Page: 1     Date Filed: 09/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 28, 2011
                                     No. 11-10079
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANCISCO SALIZAR-PROA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:10-CR-46-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Francisco Salizar-Proa appeals the 48-month non-guidelines sentence
imposed following his guilty plea conviction for illegal reentry after deportation
in violation of 8 U.S.C. § 1326. He argues that his sentence, which was the
result of an upward variance from the recommended guidelines range of 21 to
27 months, is procedurally and substantively unreasonable.
        With respect to the procedural reasonableness of the sentence, Salizar-
Proa argues that the district court erred in finding that he had “five prior illegal

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10079         Document: 00511615952         Page: 2        Date Filed: 09/28/2011

                                         No. 11-10079

reentry convictions, plus six other removals from this country.” He asserts that,
because five of the six referenced removals resulted from his five prior illegal
reentry convictions, the district court “double-counted” his removals when
deciding upon his non-guidelines sentence. He argues that his sentence is
substantively unreasonable because it relied upon a mistake of fact as
justification for his sentence, it failed to take into account the fact that he had
a non-violent criminal history, it failed to take into account the fact that he was
an “itinerant laborer” living a “meager existence,” and it failed to take into
account that he had a heart condition.
       The district court’s finding regarding Salizar-Proa’s number of prior
removals is reviewed for plain error. “To preserve error, an objection must be
sufficiently specific to alert the district court to the nature of the alleged error
and to provide an opportunity for correction.”1 Although Salizar-Proa objected
in the district court to the procedural and substantive reasonableness of the
sentence, he did not alert the district court to any alleged error with respect to
its summary of his prior illegal reentry convictions and removals. Accordingly,
we review that argument for plain error.2
       To show plain error, Salizar-Proa must show a forfeited error that is clear
or obvious and that affects his substantial rights.3 “Questions of fact capable of
resolution by the district court upon proper objection at sentencing can never
constitute plain error.”4 Salizar-Proa’s challenge to the district court’s finding


       1
           United States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009).
       2
         See United States v. Dunigan, 555 F.3d 501, 506 (5th Cir. 2009) (applying plain error
review because, although the defendant challenged the reasonableness of his sentence in the
district court, he did not do so on the specific ground raised on appeal).
       3
           See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
       4
         United States v. Lopez, 923 F.2d 47, 50 (5th Cir. 1991); see also United States v.
Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010) (“[I]t is well established that there can never be
plain error if the issue is a factual one, which could have been resolved in district court upon
proper objection.”).

                                                2
   Case: 11-10079       Document: 00511615952          Page: 3    Date Filed: 09/28/2011

                                       No. 11-10079

that Salizar-Proa had “six other removals” could easily have been resolved by the
district court if he had objected to that finding. Because he did not object to the
district court’s finding regarding his number of removals, he cannot show plain
error.
         Regardless, there was no plain error for the additional reason that Salizar-
Proa’s substantial rights were not affected. “In the sentencing context, . . . an
appellant can show an impact on substantial rights . . . where the appellant can
show a reasonable probability that, but for the district court’s error, the
appellant would have received a lower sentence.”5 Salizar-Proa was removed
five times following his five illegal convictions and was ordered removed,
voluntarily returned, or removed on three other occasions. Salizar-Proa has not
shown that if the district court had found that he had been ordered removed,
voluntarily returned, or removed a total of eight times, as opposed to finding, as
Salizar-Proa suggests, that he had been removed a total of eleven times (that is,
the five removals following the convictions plus the “six other removals” that the
district court found), that there is a reasonable probability that he would have
received a lesser sentence. Such a conclusion would be especially difficult to
draw in light of the district court’s particular emphasis on Salizar-Proa’s five
prior illegal reentry convictions when it discussed why the above-guidelines
sentence was warranted under the § 3553(a) factors. In contrast, it mentioned
the removals only once in passing.
         Salizar-Proa’s above-guidelines sentence is not substantively unreasonable
otherwise, either. We consider the “substantive reasonableness of the sentence
imposed under an abuse-of-discretion standard.”6 This Court “must give due


         5
        United States v. Davis, 602 F.3d 643, 647 (5th Cir. 2010); cf. United States v.
Dominguez Benitez, 542 U.S. 74, 82 (2004) (holding that the defendant’s burden of establishing
entitlement to relief for plain error “should not be too easy”).
         6
        Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Cisneros-Gutierrez, 517
F.3d 751, 764 (5th Cir. 2008).

                                              3
   Case: 11-10079         Document: 00511615952         Page: 4    Date Filed: 09/28/2011

                                        No. 11-10079

deference to the district court’s decision that the § 3553(a) factors, on a whole,
justify the extent of the variance.”7 The district court heard Salizar-Proa’s
arguments for a within-guidelines sentence and was aware of the above-noted
mitigating facts that he advanced. The district court noted, however, that
despite Salizar-Proa’s five prior convictions for illegal reentry, he continued to
commit the same offense, and it cited specific 18 U.S.C. § 3553(a) factors to
support its decision to impose the non-guidelines sentence. Salizar-Proa’s
sentence does not unreasonably fail to reflect the § 3553(a) factors.8 Moreover,
the extent of the variance is not unreasonable.9 Thus, the district court did not
abuse its discretion in imposing a sentence that was outside of the recommended
guidelines range.10
       Because Salizar-Proa has not shown that his sentence is procedurally or
substantively unreasonable, the district court’s judgment is AFFIRMED.




       7
           Gall, 552 U.S. at 51.
       8
           See United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
       9
         See, e.g., United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008) (upholding
a more than 250% variance to concurrent terms of 120 months and 180 months from a range
of 41 to 51 months); United States v. Jones, 444 F.3d 430, 433, 441-42 (5th Cir. 2006)
(affirming an upward variance or departure to 120 months from a range of 46 to 57 months);
United States v. Smith, 417 F.3d 483, 492-93 & n.40 (5th Cir. 2005) (upholding a departure to
120 months from a guidelines maximum of 41 months); United States v. Saldana, 427 F.3d
298, 312 (5th Cir. 2005) (noting that although the “district court quadrupled the maximum
sentence allowable for [the defendant] under the Guidelines,” the sentence was reasonable).
       10
            See Gall, 552 U.S. at 51.

                                                4